Fourth Court of Appeals
                               San Antonio, Texas
                                   November 15, 2017

                                  No. 04-17-00673-CV

                          BITTERROOT HOLDINGS, LLC,
                              Appellant/ Cross-Appellee

                                            v.

                              HB PROPERTIES I, LLC,
                               Appellee/ Cross-Appellant

                From the 73rd Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-01352
                      Honorable David A. Canales, Judge Presiding


                                     ORDER
      The Appellee’s Unopposed Motion to Extend Time to File Cross-Appeal is GRANTED.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2017.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court